Case: 17-40930      Document: 00514689495         Page: 1    Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40930                    United States Court of Appeals

                                  Summary Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 19, 2018

UNITED STATES OF AMERICA,                                             Lyle W. Cayce
                                                                           Clerk
                                                 Plaintiff-Appellee

v.

IVAN ARROYO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-184-2


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ivan Arroyo appeals the 120-month sentence imposed following his
guilty plea conviction for conspiracy to possess with intent to distribute 6.896
kilograms of methamphetamine. He argues that his counsel was ineffective in
failing to object to the absence of a recommendation in the presentence report
for a reduction of his sentence under U.S.S.G. § 5C1.2(a), the safety valve
provision. Further, he contends that his counsel was ineffective in failing to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40930    Document: 00514689495     Page: 2   Date Filed: 10/19/2018


                                 No. 17-40930

argue at sentencing that the safety valve provision should be applied to reduce
his sentence.
      We consider an ineffective assistance of counsel claim on direct appeal
only in “rare cases in which the record allows a reviewing court to fairly
evaluate the merits of the claim.” United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014) (internal quotations omitted). This is not one of those rare
cases, as the record sheds no light on trial counsel’s “conduct and motivations.”
Id. (internal quotations omitted). We decline to consider Arroyo’s ineffective
assistance of counsel claim on direct appeal, without prejudice to Arroyo’s right
to seek collateral review of the claim.
      AFFIRMED.




                                          2